Citation Nr: 1639794	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a gastrointestinal disability (GI), other than GERD.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. and the Veterans Coalition


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from May 1973 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board remanded this matter in July 2015 for further development.  Such has been completed and this matter is returned to the Board for further adjudication.


FINDING OF FACT

The evidence of record reflects that the Veteran's current GERD was incurred coincident with his active duty service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a GERD disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision represents a full grant of the issue, the Board finds that any error in VA's duty to notify or assist is harmless.

The Veteran, whose MOS was as an aircraft armaments systems specialist, contends that he is entitled to service connection for a GI disorder that he believes is related to exposure to radar emissions during service.  

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) (including psychosis) and does not include PTSD or depression. See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as ulcers (gastric or duodenal) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records (STRS) include a March 1976 diagnosis and treatment of bilateral lipomas of the spermatic cord.  He also underwent a bilateral inguinal hernioplasty.  He was treated for probable constipation in September 1980 and was prescribed laxatives.  In June 1981, the Veteran was hospitalized for a gastrointestinal bleed that was diagnosed as a duodenal ulcer.  The condition was stable at the time of discharge.  An August 1983 record addressing other issues noted the history of duodenal ulcer.  The Veteran's October 1983 Report of Medical Examination at separation included a finding of a normal abdomen and viscera on examination. In a contemporaneous Report of Medical History, the Veteran denied any current medications and reported that his current condition was excellent, but did note a history of rupture/hernia.  The Veteran specifically described a double inguinal hernia in 1976 while serving in South Korea that was treated with surgery and had good results.  He also discussed frequent indigestion that occurred in 1981 that had been treated with hospitalization and Mylanta, with good results.  The Veteran's STRS also document that he was seen in March 1977 with concerns about possible radiation effects--possible transient exposure to radar emissions from F-111, but with no symptoms reported. 

In a September 2010 statement, the Veteran reported associated stomach upset, heat, and dizziness due to his exposure to the working radar on the plane.  He was taken to the hospital where he began to experience various symptoms, including bleeding in his stomach. In December 2011 the Veteran described the incident during psychiatric treatment and described feeling hot, nauseous, and dizzy during the incident.  The records from 2011 to 2012 primarily dealt with other medical issues besides GI problems but did repeatedly note the history of coloscopy in 2010 and a history of colon polyps.  In September 2012 the Veteran was treated for acute stomach upset and black, runny stools, with a history that included colon polyps and the assessment was diarrhea and colon polyps.  

Treatment records over the post-service years document continued complaints of heartburn, pyrosis, and regurgitation.  

Because one of the primary bases for denying the Veteran's claim was that he did not have a current gastrointestinal disability, the Board remanded this claim to obtain another VA examination.  

In January 2016 the Veteran underwent GI disorders examination for his claimed GI disorders.  The GERD/Hernia portion of the VA examination diagnosed GERD, with date of diagnosis in 1976.  His medical history was of developing an ulcer and being hospitalized for treatment and he was released.  Ever since, he develops heartburn after eating spicy, acidic or fatty foods.  He treated with over the counter medications.  He reported heartburn and burning in the sternum.  Examination also disclosed complaints of 4+ episodes of pyrosis, regurgitation, sleep disturbance, and nausea all lasting from 1 to 9 days a year.  No other significant findings such as stricture were reported.  The examiner remarked that the records disclosed no history of hiatal hernia in the medical records, but that he had inguinal hernias repaired.  

The Board finds that the 2016 examination report, along with the Veteran's competent and credible statements of continuous symptoms of heartburn, etc., show that the Veteran's GERD was incurred coincident with his active service.  The Board has resolved reasonable doubt in favor of the Veteran on this material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding his GI disorders since his discharge from service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, objective medical evidence and opinion, because of their competent due to the expertise of the provider, is given more weight than the Veteran's lay statements on this matter, such as whether the Veteran has a medical diagnosis of a GI disability that began in or is related to service.  


ORDER

Entitlement to service connection for GERD is granted.


REMAND

The Board finds that additional development is need regarding the issue of service connection for a GI disorder, other than GERD.  Following examination and review of the claims file, the 2016 examiner provided the following opinion that the claimed GI disorders were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows:  

The Veteran was diagnosed and treated for a duodenal ulcer in 1981.  He was released and no further records are available to confirm ongoing complications.  While the condition was diagnosed and treated while in service, there is no evidence that the claimed condition was caused by an inservice event, injury or illness.  The event was self-limiting.  His colon polyps, while they may have been present or developing during his service years were not discovered until he left service.  There is nothing in the provided medical records that would suggest the claimed condition was caused by an inservice illness or event.  There is no evidence of the existence of a hiatal hernia so that condition is less likely than not to have been incurred in or caused by the inservice illness.  

The Board finds this rationale to be insufficient, especially regarding the colon polyps.  The examiner stated that the polyps "may have been present" in service and that nothing showed that these were caused by an in-service event.  Applicable law states that service connection may be awarded for a particular injury or disease resulting in disability that was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a).  This may be accomplished by affirmatively showing inception or aggravation during service.  Id.  In light of this, the Board finds that the 2016 examiner's opinion seems to conflate the standard by stating that an in-service event had to cause the GI disorder.  As such, the Board finds that a remand is warranted for additional development.

Accordingly, the case is REMANDED for the following actions:

1.  Request that a clinician with GI expertise review the claims file to become familiar with the pertinent medical history of the Veteran's GI problems.  Then, request that the clinician provide an opinion as to the following:

Did the Veteran's colon polyps first manifest in service?

Is it at least as likely as not that any GI disorder (other than GERD) was began in or is etiologically related to his active service?

Schedule the Veteran for an examination only if deemed necessary by the reviewing clinician.  

All opinions are to be supported with a comprehensive rationale.

2.  Readjudicate the issues of entitlement to service connection for a GI disorder (other than GERD).  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  



	(CONTINUED ON NEXT PAGE)


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


